Motion in aid of an appeal from an order of the Public Service Commission of New Hampshire, praying (1) that order number 5242 of the Commission, dated December 31, 1947, denying the company's petition for temporary emergency rates, be suspended, (2) that the Commission, its agents, and the Attorney General of the State of New Hampshire be temporarily enjoined and restrained from interfering with collection by the company of the rates and charges filed with its petition, and (3) that the company be permitted to make effective upon one day's notice to the Commission said rates and charges, upon giving a bond conditioned to repay any amounts collected under said rates, pending the appeal, in excess of the rates presently effective.
The Commission now has before it two applications of the company for increases in rates, upon the first of which, filed on December 3, 1964, the Commission has ordered an investigation, In ordering the investigation, the Commission prescribed temporary or emergency rate increases, effective from August 1, 1947 to December 31, 1948. On December 8, 1947, the company filed with the Commission a petition for general and emergency relief, seeking to make effective the emergency rates filed therewith. From the order of the Commission number 5242 denying emergency relief the appeal to this court was taken in aid of which this motion is filed.
The motion raises numerous difficult questions as to the rights of the company and the powers of this court, which it is deemed inadvisable to pass upon in advance of a hearing upon the appeal. The court recognizes the importance of the time element to the company in securing a determination of its appeal, but inasmuch as an immediate hearing can be had upon said appeal, it is ordered that no decision upon the motion be made at this time.
  The appeal is set for hearing at ten o'clock Wednesday, February 4, 1948. *Page 532